Title: Edmé Jacques Genet to John Adams: A Translation, 1 August 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       
        1 August 1778
       
      
      Genet has the honor to thank Mr. Adams, who must already know that the Russell, of Byron’s squadron, returned to Plymouth on the 23d, in very poor condition, after having been separated from the squadron on 8 July, at the Grand Banks, by a violent storm which must have damaged the entire squadron, but about which he cannot give any news.
     